DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 7/15/2022 is acknowledged. The traversal is on the grounds that the cited art of Jones fails to teach the common technical feature among the various groups such that Jones is focused primarily on the use of polypropylene whereas the instant invention is directed towards the use of acrylic resins (Claim 7). Applicant further argues that Jones focuses on talc rather than silica and fails to teach improved scratch and mar properties. This is not found persuasive because not all of the instant independent claims specifically require the use of acrylic resins, in particular, independent claim 1 and, as such, the use of acrylic resins is not considered to be a common technical feature. Additionally, claim 1 does not require silica but only an inorganic filler which is taught by Jones as indicated on page 3 of the Restriction/Election Requirement dated 2/15/2022. Furthermore, claim 7 indicates that polyolefins are acceptable for use as the thermoplastic of claim 1, which is taught by the polypropylenes of Jones. Lastly, the common technical feature among the groups described on 2/15/2022 does not include improved scratch or mar resistance and as such is not required to be searched among the common  technical features present among each of the groups. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 has been considered by the examiner.

Claim Objections
Claims 12 and 15 are objected to because of the following informalities:
Claim 12 is objected to such that the claim requires “wherein a plaque formed by injection molding has superior…” and should read “wherein a plaque formed by injection molding the composition of claim 1 has superior…” as this appears to be applicant’s intent.
Claim 15 is objected to such that the claim requires 0.01 to 5 weight percent nanographite in addition to “without the nanocarbon” in line 5 of the claim. The claim should read “without the nanographite” in line 5 of the claim as this appears to be applicant’s intent. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim requires the limitation of “wherein the composition comprises 0.01 to 5 weight percent of nanographite and 1 to 25 weight percent of silica…” However, it is unclear as to whether or not the nanographite is the carbonaceous pigment or dye which is required by claims 1 and 2, which claim 15 depends from. Additionally, it is unclear as to whether the silica is the inorganic filler required by claim 1. As such, the claim is rejected for failing to point out and distinctly claim the subject matter that is considered applicant’s invention. For the purposes of examination, the nanographite is to be considered the carbonaceous pigment or dye (See claim 4) and the silica is to be considered the inorganic filler of claim 1 (See claim 6).
Regarding claim 17, the claim requires the limitation of “wherein the composition comprises 1 to 15 weight percent of nano-sized zinc oxide…” However, it is unclear as to whether the nano-sized zinc oxide is the inorganic filler required by claim 1. As such, the claim is rejected for failing to point out and distinctly claim the subject matter that is considered applicant’s invention. For the purposes of examination, the nano-sized zinc oxide is to be considered the inorganic filler of claim 1 (See claim 8).


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In particular, the claim requires “0.01 to 5 weight percent of nanographite” and claim 1, which claim 15 depends from (claim 15 depends on claim 2; however, a dye and/or pigment is recited in claim 1), requires “0.05 to 20 weight percent of a dye and/or a pigment.” As discussed above, the nanographite of claim 15 is considered to be the carbonaceous dye/pigment of claims 1 and 2 and the range of 0.01 to 5 weight percent is outside of the range required by claim 1. As such, claim 15 is rejected for failing to further limit the subject matter of claim 1 from which is depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (US 2008/0242782) in view of Lohmeijer (US 2011/0184088).
Regarding claim 1, Hager teaches a polymer mixture comprising an organic polymer as a matrix and inorganic particles as a filler (Pg. 1, Paragraph [0001]). The polymer mixture includes 20 to 99.9 wt% of an organic polymer (“one or more thermoplastics”) and 0.1 to 80 wt% of inorganic particles and various additives (Pg. 1, Paragraph [0002]-[0004]). The inorganic particles are on the nano scale having a size between 0.5 and 100 nm (Pg. 2, Paragraph [0038]). The various additives may include pigments and dyes (Pg. 9, Paragraph [0183]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Hager is silent with respect to the pigment or dye being present in an amount ranging from 0.05 to 20 weight percent.
Lohmeijer teaches aqueous compositions which comprises 1% to 30% by weight of pigments (Pg. 1, Paragraph [0001]-[0008]). The pigments serve to provide color to the aqueous compositions and may be in the form of either inorganic or organic pigments (Pg. 12, Paragraph [0165]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polymer mixture taught by Hager such that the additives include 1% to 30% by weight of a pigment in order to provide color to the polymer mixture as taught by Lohmeijer. 
Regarding claim 2, Hager teaches the polymer mixture as discussed above with respect to claim 1. Lohmeijer further teaches that the pigment may be graphite (Pg. 12, Paragraph [0165]). 
Regarding claim 4, Hager teaches the polymer mixture as discussed above with respect to claim 2. As discussed above, the pigment may be graphite. 
Regarding claim 5, Hager teaches the polymer mixture as discussed above with respect to claim 1. Hager further teaches the inorganic particles may be silica (Pg. 3, Paragraph [0043]). 
Regarding claim 6, Hager teaches the polymer mixture as discussed above with respect to claim 5. The particles may be formed by precipitation (Pg. 3, Paragraph [0044]). 
Regarding claim 7, Hager teaches the polymer mixtures as discussed above with respect to claim 1. The organic polymer may be PMMA (Pg. 7, Paragraph [0129]).
Regarding claim 8, Hager teaches the polymer mixture as discussed above with respect to claim 1. Hager further teaches the inorganic particles may be zinc oxide (Pg. 3, Paragraph [0043]).
Regarding claim 9, Hager teaches the polymer mixture as discussed above with respect to claim 7. As discussed above, the organic polymer may be PMMA. 
Regarding claim 10, Hager teaches the polymer mixture as discussed above with respect to claim 9. The PMMA may further include a variety of other monomers including ethoxylated acrylic monomers, vinyl alcohols, acrylamides and (meth)acrylic acid monomers (Pg. 8, Paragraph [0131]-[0133]). 
Regarding claims 12-14, Hager teaches the polymer mixtures as discussed above with respect to claim 1.
Hager is silent with respect to the superior mar resistance of the injection molded plaque formed from the composition of claim 1 as required by claim 12.
Hager is silent with respect to the improved gloss of the injection molded plaque formed from the composition of claim 1 as required by claim 13.
Hager is silent with respect to the improved Delta E Color Value of the injection molded plaque formed from the composition of claim 1 as required by claim 14. 
However, these properties appear to be dependent on the materials and methods of forming the composition and the injection molded plaque. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In the instant case, the composition of claim 1 requires the thermoplastic materials in combination with an inorganic filler in an amount greater than 1 weight percent and a particle size of less than 500 nm as well as a 0.05 to 20 weight percent of a pigment or dye. Additionally, the plaque of claims 12-14 appear to be formed from injection molding. 
As discussed above, the combination of Hager in view of Lohmeijer teaches the composition of claim 1 including the combination of PMMA with an inorganic filler which may be silica or zinc oxide in a content range of 00.1 to 80% by weight and a particle size of between 0.5 and 100 nm as well as a pigment in the range of 1% to 30% by weight. Furthermore, Hager teaches the composition being used to form components by injection molding (Pg. 12, Paragraph [0234]). 
Therefore, one of ordinary skill in the art would have found it obvious that the overlap in materials and methods of forming the plaques of claims 12-14 would additionally overlap in properties including the superior mar resistance of claim 12, the improved gloss of claim 13 and the improved Delta E Color Value of claim 14. 
Regarding claim 16, Hager teaches the polymer mixture as discussed above with respect to claim 1. Hager further teaches the inorganic particles are surface modified with a siloxane (Pg. 3, Paragraph [0044]-[0050]). 
Hager is silent with respect to MFI decrease of a plaque formed by surface modified inorganic particles when compared to a plaque formed form un-modified inorganic particles. 
However, this property appears to be dependent on the materials and methods of forming the composition and the injection molded plaque. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In the instant case, the composition of claim 1 requires the thermoplastic materials in combination with an inorganic filler in an amount greater than 1 weight percent and a particle size of less than 500 nm as well as a 0.05 to 20 weight percent of a pigment or dye. Additionally, the plaque of claim 16 appears to be formed from injection molding. Furthermore, the inorganic particle is now required to be surface modified and the instant specification teaches this surface modification may include organopolysiloxane surface treatments (PGPUB, Pg. 4, Paragraph [0063]). 
As discussed above, the combination of Hager in view of Lohmeijer teaches the composition of claim 1 including the combination of PMMA with an inorganic filler which may be silica or zinc oxide in a content range of 00.1 to 80% by weight and a particle size of between 0.5 and 100 nm as well as a pigment in the range of 1% to 30% by weight. Furthermore, Hager teaches the composition being used to form components by injection molding (Pg. 12, Paragraph [0234]). Additionally, Hager teaches the surface modification of the inorganic particles as discussed above, including treatment by means of siloxanes. 
Therefore, one of ordinary skill in the art would have found it obvious that the overlap in materials and methods of forming the plaque of claim 16 would additionally overlap in properties including the MF decrease as required by claim 16.  
Regarding claim 17, Hager teaches the polymer mixture as discussed above with respect to claim 1. As discussed above, the inorganic filler may be present in an amount ranging from 0.1 to 80 wt% and may be zinc oxide particles.
Hager is silent with respect to the superior scratch resistance of the injection molded plaque formed from the composition of claims 1 and 17 as required by claim 17. 
However, this property appears to be dependent on the materials and methods of forming the composition and the injection molded plaque. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In the instant case, the composition of claim 1 requires the thermoplastic materials in combination with an inorganic filler, in particular zinc oxide, in an amount between 1 and 15 weight percent and a particle size of less than 500 nm as well as a 0.05 to 20 weight percent of a pigment or dye. Additionally, the plaque of claim 17 appears to be formed from injection molding. 
As discussed above, the combination of Hager in view of Lohmeijer teaches the composition of claim 1 including the combination of PMMA with an inorganic filler which may be silica or zinc oxide in a content range of 00.1 to 80% by weight and a particle size of between 0.5 and 100 nm as well as a pigment in the range of 1% to 30% by weight. Furthermore, Hager teaches the composition being used to form components by injection molding (Pg. 12, Paragraph [0234]). 
Therefore, one of ordinary skill in the art would have found it obvious that the overlap in materials and methods of forming the plaques of claim 17 would additionally overlap in properties including the superior scratch resistance of claim 17. 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (US 2008/0242782) in view of Lohmeijer (US 2011/0184088) as applied to claim 2 above, and further in view of Hall-Goulle et al. (US 2011/0112234).
Regarding claim 3, Hager teaches the polymer mixtures with graphite as discussed above with respect to claim 2. 
Hager is silent with respect to the graphite being nano-sized with a size of 500 nm or less. 
Hall-Goulle teaches pigment mixtures which include graphite nano-platelets with a particle size of 50 microns or less and a thickness below 100 nm in which the graphite nano-platelets allow for metallic like colorations with a maximal opacity while keeping good rheological properties (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the graphite pigments taught by Hager and Lohmeijer such that they are in the form of platelets with a thickness of less than 100 nm in order to allow for metallic like colorations with a maximal opacity while keeping good rheological properties as taught by Hall-Goulle.
Regarding claim 15, Hager teaches the polymer mixtures as discussed above with respect to claim 2. Hager further teaches the inorganic particles may be silica (Pg. 3, Paragraph [0043]). 
Hager is silent with respect to the graphite being nano-sized with a size of 500 nm or less. 
Hall-Goulle teaches pigment mixtures which include graphite nano-platelets with a particle size of 50 microns or less and a thickness below 100 nm in which the graphite nano-platelets allow for metallic like colorations with a maximal opacity while keeping good rheological properties (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the graphite pigments taught by Hager and Lohmeijer such that they are in the form of platelets with a thickness of less than 100 nm in order to allow for metallic like colorations with a maximal opacity while keeping good rheological properties.
Hager is further silent with respect to the superior scratch and mar resistance of an injection molded plaque formed by the composition claim 1 and the composition described as required by claim 15.
However, this property appears to be dependent on the materials and methods of forming the composition and the injection molded plaque. MPEP 2112.01: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In the instant case, the composition of claim 1 requires the thermoplastic materials in combination with an inorganic filler, in particular silica, in an amount between 1 and 25 weight percent and a particle size of less than 500 nm as well as a 0.01 to 5 weight percent of a pigment or dye. Additionally, the plaque of claim 15 appears to be formed from injection molding. 
As discussed above, the combination of Hager in view of Lohmeijer teaches the composition of claim 1 including the combination of PMMA with an inorganic filler which may be silica or zinc oxide in a content range of 00.1 to 80% by weight and a particle size of between 0.5 and 100 nm as well as a pigment in the range of 1% to 30% by weight. Furthermore, Hager teaches the composition being used to form components by injection molding (Pg. 12, Paragraph [0234]). 
Therefore, one of ordinary skill in the art would have found it obvious that the overlap in materials and methods of forming the plaques of claim 15 would additionally overlap in properties including the superior scratch and mar resistance of claim 15. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hager et al. (US 2008/0242782) in view of Lohmeijer (US 2011/0184088) as applied to claim 9 above, and further in view of Oshima et al. (US 2016/0243799).
Regarding claim 11, Hager teaches the polymer mixtures as discussed above with respect to claim 9.
Hager is silent with respect to the melt flow rate of the PMMA. 
Oshima teaches thermoplastic polymer compositions which include acrylic polymer (Pg. 1, Paragraph [0001]). The acrylic polymer preferably has a melt flow rate of between 5 to 30 g/10 min in order to enhance the molding processability of the polymer composition (Pg. 8, Paragraph [0097]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the PMMA of Hager such that the melt flow rate is between 5 and 30 g/10 min in order to enhance the processability of the PMMA as taught by Oshima. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783